Citation Nr: 0424089	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person and/or 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from May to 
September 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).  

The Board notes that the issue of entitlement to a temporary 
total disability rating due to hospitalizations from November 
1999 to January 2000, under the provisions of 38 C.F.R. 
§ 4.29 (2003), was raised by the veteran in an April 2003 
statement.  Applications for a total disability rating based 
on individual unemployability due to service-connected 
disability were received by VA from the veteran in January 
and June 2003.  Since neither of the above issues has been 
adjudicated by the RO, they are referred to the RO for 
adjudication.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran, who was granted entitlement to nonservice-
connected pension benefits in a September 2000 rating 
decision, is claiming entitlement to special monthly pension 
based on the need for the regular aid and attendance of 
another person or on being housebound.  He testified in 
support of his claim at a March 2004 personal hearing at the 
Board in Washington, D.C.

The Board notes that there is no VA aid and attendance 
examination on file, VA Form 21-2680 (Examination for 
Housebound Status or Permanent Need for Aid and Attendance), 
despite the veteran's hospitalizations, including in May 
2003.  In fact, the most recent VA compensation examination 
report on file was a neurological evaluation in May 2000.  
Consequently, the Board finds that additional development of 
the issue on appeal is needed prior to Board adjudication in 
order to adequately evaluate the veteran's claim.
Based on the above, this case is being remanded for the 
following action:  

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  
		
2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for special monthly 
pension.  After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the RO should obtain and associate with 
the file all records that are not 
currently on file.

3.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

4.  The veteran should be provided an aid and 
attendance/housebound examination to 
determine the current nature and severity of 
his disabilities.  The claims files, 
including a copy of this REMAND, must be made 
available to the examiner before the 
examination for proper review of the 
veteran's medical history.  Any necessary 
tests or studies should be conducted, and all 
manifestations of current disability should 
be described in detail.  The aid and 
attendance examiner should assess the impact 
of the veteran's disabilities on his ability 
to perform functions of self care, to include 
his ability to dress or undress himself, to 
keep himself ordinarily clean and 
presentable, to feed himself, and to attend 
to the wants of nature.  The examiner should 
note whether the veteran has physical or 
mental incapacity that render him unable to 
protect himself from hazards or dangers 
incident to his daily environment.  The 
examiner should also report whether the 
veteran is substantially confined to his 
dwelling and the immediate premises as a 
result of disability(ies), and if so, whether 
it is reasonably certain that his 
disability(ies) and the resultant confinement 
will continue throughout his lifetime.  The 
rationale for all opinions expressed should 
be explained.  The report prepared should be 
typed and then should be associated with the 
veteran's VA claims folder.   

5.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

6.  Following completion of the 
foregoing, the RO should review the 
claims folders and ensure that all 
required developmental actions have been 
conducted and completed in full.  The RO 
should undertake any other indicated 
development, to include any additional 
examinations deemed warranted, and 
should then readjudicate the issue of 
entitlement to special monthly pension 
based on the need for the aid and 
attendance of another person or upon 
being housebound based on all of the 
evidence of record.  If the issue on 
appeal continues to be denied, the RO 
should provide the veteran and his 
representative with a Supplemental 
Statement of the Case and an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




